Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 1 and 5 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. (US 2007/0002199) in view of Wu et al. (US 2017/0207414).
Regarding claim 1, Fujikawa et al. (figures 1-4) discloses an electro-optical device comprising: 
a translucent substrate (301); 
a transistor (305); 
a light-shielding body (302) having light-shielding properties and including a metal (see at least paragraph 0050), the light-shielding body being disposed between the substrate and the transistor; 
a first insulating layer (303; see at least paragraph 0074) having insulating properties and disposed between the light-shielding body and the transistor, the first insulating layer being in contact with the light-shielding body; and 
a second insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0074-0077), and 
a portion of the first insulating layer is removed by polishing such that a thickness of the first insulating layer is thinner than a thickness of the second insulating layer.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.
Fujikawa et al. discloses the limitation as shown in the rejection of claim 1 above.  However, Fujikawa et al. is silent regarding the first insulating layer is arranged between the second insulating layer and the light- shielding body and completely separates the second insulating layer from the light-shielding body.  Wu et al. (figures 1-2) teaches the first insulating layer is arranged between the second insulating layer and the light- shielding body and completely separates the second insulating layer from the light-shielding body (11, 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers as taught by Wu et al. in order to improve light-emitting efficiency of the display device. 
Regarding claim 3, Fujikawa et al. (figures 1-4) discloses wherein the main component of the first insulating layer and the main component of the second insulating layer each are a translucent silicon-based inorganic material.
Regarding claim 6, Fujikawa et al. (figures 1-4) discloses an electronic apparatus, comprising: the electro-optical device according to claim 1.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Wu et al.; further in view of Kim et al. (US 2012/0080664).
Regarding claim 2, Fujikawa et al. as modified by Wu et al. a planarization film on the light shielding layer and the color filter layer.  However, Fujikawa et al. as modified by Wu et al.is silent regarding wherein the predetermined element is fluorine or boron.  Kim et al. teaches wherein the predetermined element is fluorine or boron (see at least paragraph 0067).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Kim et al. in order to simplify the manufacturing costs. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Wu et al.; further in view of Yang et al. (US 2009/0147188).
Regarding claim 2, Fujikawa et al. (figures 1-4) discloses wherein the main component of the second insulating layer is silicone oxide.  However, Fujikawa et al. as modified by Wu et al. is silent regarding the main component of the first insulating layer is silicone oxide.  Yang et al. (figures 4D and 5D) teaches the main component of the first insulating layer is silicone oxide (see at least paragraph 0056).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Kim et al. in order to simplify the manufacturing costs. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Wu et al.; further in view of Qi et al. (US 2018/0188621).
Regarding claim 5, Fujikawa et al. (figures 1-4) discloses an electro-optical device comprising: 
a translucent substrate (301); 
a transistor (305); 
a material layer (302-303) disposed between the substrate and the transistor (302; see at least paragraph 0076); 
a first insulating layer (303; see at least paragraph 0074) having insulating properties and disposed between the material layer and the transistor, the first insulating layer being in contact with the material layer; and 
a second insulating layer (304; see at least paragraph 0076) having insulating properties and disposed between the first insulating layer and the transistor, the second insulating layer being in contact with the first insulating layer, 
wherein a content of a predetermined element, that is not an element of a main component, in the first insulating layer is higher than a content of the predetermined element in the second insulating layer (see at least paragraphs 0074-0077), and 
a portion of the first insulating layer is removed by polishing such that a thickness of the first insulating layer is thinner than a thickness of the second insulating layer.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP §2113.

Fujikawa et al. discloses a material layer is being a color filter or a light shielding layer.  However, Fujikawa et al. is silent regarding a material layer including a silicon-based inorganic material.  Qi et al. teaches a material layer including a silicon-based inorganic material (see at least paragraphs 0049-0051).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Qi et al. in order to refract incident light and reduce light transmittance, thereby increasing the optical density. 
Fujikawa et al. is silent regarding the first insulating layer is arranged between the second insulating layer and the light- shielding body and completely separates the second insulating layer from the light-shielding body.  Wu et al. (figures 1-2) teaches the first insulating layer is arranged between the second insulating layer and the light- shielding body and completely separates the second insulating layer from the light-shielding body (11, 12).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulating layers as taught by 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Wu et al.; further in view of Tada (US 2012/0119322).
 Regarding claim 9, Fujikawa et al. as modified by Wu et al. teaches the limitation as shown in the rejection of claim 1 above.  However, Fujikawa et al. as modified by Wu et al. is silent regarding wherein the translucent substrate has a recess, and the light-shielding body is disposed in the recess and between the substrate and the transistor.  Tada teaches wherein the translucent substrate has a recess, and the light-shielding body is disposed in the recess and between the substrate and the transistor (33, 20, 22, 24).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material as taught by Tada in order to easily form the layers with high accuracy.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Fujikawa et al. in view of Wu et al. and Qi et al.; further in view of Huang et al. (US 2010/0141877).
 Regarding claim 9, Fujikawa et al. as modified by Wu et al. and Qi et al. teaches the limitation as shown in the rejection of claim 5 above.  However, Fujikawa et al. as modified by Wu et al. and Qi et al.  is silent regarding wherein the material layer includes a lens layer.  Huang et al. teaches wherein the material layer includes a lens layer.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer as taught by Huang et al. in order to achieve a color filter substrate perform a multi-view display function and has good display quality.
Allowable Subject Matter
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The specific limitations of " wherein the predetermined element has a non-zero amount in the first and second insulating layers, and the amount of the main component of the first insulating layer is greater than the amount of the predetermined element in the first insulating layer" in the combination as claimed in claims 11-12 are not provided nor made obvious by the prior art of record.  Claims 11-12 would therefore be allowable if rewritten in independent form.    
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871